                      Case 1:19-cv-02514-KBJ Document 13 Filed 08/22/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                         Brian Karem                           )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-2514-KBJ
                   Donald J. Trump, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Proposed amicus curiae, the Reporters Committee for Freedom of the Press                                      .


Date:          08/22/2019                                                                        /s/
                                                                                         Attorney’s signature


                                                                              Bruce D. Brown (D.C. Bar No. 457317)
                                                                                     Printed name and bar number

                                                                          Reporters Committee for Freedom of the Press
                                                                                  1156 15th St. NW, Suite 1020
                                                                                     Washington, DC 20005
                                                                                               Address

                                                                                         bbrown@rcfp.org
                                                                                            E-mail address

                                                                                          (202) 795-9300
                                                                                          Telephone number

                                                                                          (202) 795-9310
                                                                                             FAX number
